Fourth Court of Appeals
                               San Antonio, Texas
                                   December 11, 2017

                                   No. 04-17-00522-CR

                                 Alberto DELATORRE,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 175th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2015CR4247A
                    The Honorable Laura Lee Parker, Judge Presiding


                                     ORDER

       The Appellant’s Motion for Extension of Time to File Brief is GRANTED. The
appellant’s brief is due on December 15, 2017.



                                                 _________________________________
                                                 Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of December, 2017.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court